DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Examiner Xiaobei Wang required restriction in the Office Action dated 29 April 2022.  Applicant's election with traverse of Group I in reply to that requirement, filed on 21 June 2022, is acknowledged.  The traversal is on the ground(s) that Examiner has not shown how the tape would be materially different.  This is not found persuasive because the tape of Group III requires a metal backing, fibers, and plasma-sprayed metal.  The tape of Group I requires a metal matrix reinforced by fibers.  The tape of Group I can be formed without a metal backing.  Searching for Group I does not require consideration of how the tape is formed.  Searching for Group III does not require consideration of braiding steps.  As such, a complete search for Group I will not result in an adequate search for Group III, and likewise a complete search for Group III will not result in an adequate search for Group I.  Keeping both groups together would result in undue burden on the Examiner since two separate searches would have to be performed to find all of the claim limitations.  
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
Regarding the Information Disclosure Statement filed 27 March 2019, the document not considered by Examiner lacks a proper date.  A proper date should be provided.  If the date is unknown, it should be acknowledged as such.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  440, 442.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 34 and 40 are objected to because of the following informalities:  
The claims are duplicative of one another.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 39, and 43-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 21 and 39, no fabricating steps are claimed.  The language of each reads as a “use” claim.  As such, it is unclear what is being claimed.  See MPEP 2173.05(q).
In regards to Claims 46-48, the preambles recite “The method of claim 34”, but Claim 34 is a system.  As such, it is unclear how to interpret the limitations.
The remaining claims inherit the rejection by dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 21, 39, and 45 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Marcoe et al (9718248) in view of MetPreg (www.trl.com/metpreg).
Marcoe teaches a method for braiding tape to create aircraft components, the method comprising:
	drawing multiple lanes of tape (Detail 106), comprising a matrix reinforced by fibers (prepreg), from bobbins (Detail 104) arranged around a mandrel (Detail 78);
	braiding the multiple lanes to form a preform at the mandrel for a part (Figure 5); and
	consolidating the preform via application of heat and pressure (Column 2, lines 47-53).
While Marcoe essentially teaches the invention as detailed, it fails to specifically teach the myriad tapes which could be utilized to form a structure.  MetPreg, however, teaches that it is well known to utilize metal matrix tapes comprising a matrix of metal reinforced by fibers (Aluminum oxide fiber and an aluminum matrix) to form aircraft components (broad applications within aerospace).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the tapes as taught by MetPreg in the method of Marcoe, so as to form metal composite structures for aircraft.  Marcoe teaches a basic method of braiding tapes which could be performed with any suitable tape, dependent on the desired end material.  Marcoe also teaches either winding or braiding those tapes.  MetPreg teaches suitable tapes, and teaches winding.  The ordinarily skilled artisan, presented with the teachings of MetPreg, would have an expectation of success in braiding the metal matrix tapes to form a final composite structure of metal.
In regards to Claim 2, MetPreg teaches spot-welding locations on the preform prior to consolidating the preform, in order to enhance integrity and handling of the preform insomuch as it teaches the material works well with adhesives, soldering, brazing and welding, as well as thermal brazing to “cure on the fly”.
In regards to Claim 3, Marcoe teaches the braiding comprises biaxial braiding (Figure 9A).
In regards to Claim 4, Marcoe teaches the braiding comprises triaxial braiding (Figure 9B).
In regards to Claim 5, MetPreg teaches the fibers in each lane of MMC tape comprise continuous fibers made from a material selected from the group consisting of: carbon, graphite, silicon carbide, silicon nitride, boron, aluminum oxide, and ceramic oxides (aluminum oxide).
In regards to Claim 6, Marcoe teaches orienting the lanes in different directions to increase a strength of the MMC part with respect to forces applied from the different directions insomuch as it teaches axial and bias directions.
In regards to Claim 7, Marcoe teaches the bobbins are arranged circumferentially around the mandrel (Figure 5).
In regards to Claims 21 and 39, the resultant product could be used generally in an aircraft, for example as a weight.
In regards to Claim 45, Marcoe teaches making features of the mandrel integral with a preform laid-up onto the mandrel, when the preform is consolidated, insomuch as the mandrel has a shape and the preform will take that shape.
Claim(s) 17, 34, 40, 42, 43, 46, and 48 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Marcoe in view of MetPreg as applied above, and further in view of Akiyama et al (5398586).
In regards to Claim 17, Marcoe teaches a system for braiding composite tape, the system comprising:
bobbins (Details 104) arranged in a pattern (Figure 5), each bobbin storing tape (Detail 106) comprising matrix reinforced by fibers (prepreg);
a mandrel (Detail 78) at which lanes of tape from the bobbins have been laid-up; and
a braiding apparatus (Figure 5). 
 While Marcoe essentially teaches the invention as detailed, it fails to specifically teach the myriad tapes which could be utilized to form a structure.  MetPreg, however, teaches that it is well known to utilize metal matrix tapes comprising a matrix of metal reinforced by fibers (Aluminum oxide fiber and an aluminum matrix) to form aircraft components (broad applications within aerospace).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the tapes as taught by MetPreg in the system of Marcoe, so as to form metal composite structures for aircraft.  Marcoe teaches a basic system for braiding tapes which could be operated with any suitable tape, dependent on the desired end material.  Marcoe also teaches either winding or braiding those tapes.  MetPreg teaches suitable tapes, and teaches winding.  The ordinarily skilled artisan, presented with the teachings of MetPreg, would have an expectation of success in braiding the metal matrix tape on the system of Marcoe to form a final composite structure of metal.
While the combination of Marcoe and MetPreg essentially teaches the invention, it fails to specifically teach control of the mandrel.  Akiyama, however, teaches that it is well known to utilize a robot to translate and orient the mandrel in order to draw the material to be braided in a controlled fashion (Detail R1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the robot as taught by Akiyama in the system of Marcoe, so as to move the mandrel in a controlled manner.  The mandrel must be moved to produce the composite structure.  The ordinarily skilled artisan, looking to how to move a mandrel, would understand that a robot would provide the best control and know to use one as taught by Akiyama.  The general concept of a robot is within the abilities of the ordinarily skilled artisan and would be sized to fit the component being produced.
In regards to Claims 34 and 40, Akiyama teaches a controller that operates the robot in accordance with a Numerical Control (NC) program (Column 5, lines 36-41).
In regards to Claim 42, Marcoe teaches the mandrel includes features that are made integral with a preform laid-up onto the mandrel, when the preform is consolidated, insomuch as the mandrel has a shape and the preform will take that shape. 
In regards to Claim 43, Akiyama teaches operating the robot in accordance with a Numerical Control (NC) program (Column 5, lines 36-41).
In regards to Claim 46, Akiyama teaches operating the robot in accordance with a Numerical Control (NC) program (Column 5, lines 36-41).
In regards to Claim 48, Marcoe teaches making features of the mandrel integral with a preform laid-up onto the mandrel, when the preform is consolidated, insomuch as the mandrel has a shape and the preform will take that shape.
Allowable Subject Matter
Claims 41, 44, and 47 are not rejected under an art rejection as the prior art of record does not contemplate electromagnetic inductors to heat the mandrel as claimed.  Examiner, however, cannot definitively state that the claims would be allowable if rewritten to including all the limitations of the base claims since all of the base claims are not clear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732